           Case 4:21-cv-00511-JM Document 3 Filed 06/15/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CHRISTOPHER BLAIR DISHAUN ROBINSON                                             PLAINTIFF
ADC #164517

V.                            CASE NO. 4:21-cv-00511 JM

COBBS, et al.                                                       DEFENDANTS

                                          JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal is

considered frivolous and not in good faith.

       DATED this 15th day of June, 2021.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
